MINTON, Chief Justice,
dissenting.
I believe the majority’s approach to this recurring issue in medical malpractice cases is sound. However, under the specific facts of this case, I agree with Justice Venters that the trial court (and, by extension, this Court) impermissibly shifted the burden on summary judgment from the movants, Caritas and Blankenship, to the respondent, Collier. Had the movants presented an adequately particularized and supported motion for summary judgment, I would join the majority opinion. Because they did not do so, however, I respectfully dissent.